Not for Publication

                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW JERSEY


 ANGEL RUEDO DREGE,

                   Plaintiff                                   Civil Action No. 19-13900

         v.                                                      OPINION & ORDER

 DAMON McDOUGAL,

                   Defendant.


John Michael Vazg nez, U.S.D.J.

        Plaintiff Angel Ruedo Drege brings the above-captioned action informapauperis pursuant

to 28 U.S.C.   §   1915. D.E. 1-3 (“IFP App.”). For the reasons discussed below, the Court grants

Plaintiff’s application to proceed in forma pauperis but dismisses Plaintiffs Complaint, D.E. I

(“Compi.”), pursuant to 28 U.S.C.    §   1915(e)(2)(B)(ii).

        Under Section 1915, this Court may excuse a litigant from prepayment of fees when the

litigant “establish[esj that he is unable to pay the costs of his suit.1’ Walker v. People Express

Airlines, Inc., 886 F.2d 598, 601 (3d Cir. 1989). Plaintiff has sufficiently established his inability

to pay for the costs of his suit and the Court grants Plaintiffs motion to proceed informapauperis

without prepayment of fees or costs.

        When allowing a plaintiff to proceed in forma pauperis, a court must review the complaint

and dismiss the action if it (i) is frivolous or malicious, (ii) fails to state a claim upon which relief

may be granted, or (iii) seeks monetary relief against a defendant who is immune. 28 U.S.C.            §
1915(e)(2)(B). When considering dismissal under Section 1915(e)(2)(B)(ii) for failure to state a

claim upon which relief can be granted, the Court must apply the same standard of review as that
for dismissing a complaint under Federal Rule of Civil Procedure l2(b)(6). Schreane v. Seana,

506 F. App’x 120, 122 (3d Cir. 2012). To state a claim that survives a Rule l2(b)(6) motion to

dismiss, a complaint must contain “enough facts to state a claim to relief that is plausible on its

face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the reasonable inference that

the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

Because Plaintiff is proceeding pro Se, the Court construes the pleading liberally and holds the

pleading to a less stringent standard than those filed by attomeys. Haines v. Kerner, 404 U.S. 519,

520 (1972). “The Court need not, however, credit apro se plaintiffs ‘bald assertions’ or ‘legal

conclusions.” D’Agostino v. CECOMRDEC, No. 10-4558, 2010 WL 3719623, at *1 (D.N.J.

Sept. 10, 2010).

       Here, Plaintiff indicates that he is bringing this civil case pursuant to 42 U.S.C.   § 1983’
and 18 U.S.C.   § 242. D.E. 1-1 (“Civil Cover Sheet”). 18 U.S.C. § 242 provides for criminal
liability and “a private citizen cannot bring any type of criminal claim against another citizen

because ‘private persons do not have a judicially cognizable interest in the prosecution      .   .   .   of

another.” Brooks v. Dardzinski, No. 14-7474, 2016 WL 6806339, at *3 (D.N.J. Nov. 17, 2016)

(quoting Kent v. Heridia, 478 Fed.Appx. 721, 723 (3d Cir. 2012) (quoting Linda R.S. v. Richard

D., 410 U.S. 614, 619 (1973))). Therefore, the Court dismisses Plaintiffs Section 242 claim with

prejudice pursuant to 28 U.S.C.   § 1915(e)(2)(B)(il).
       Second, Plaintiffs Section 1983 claim appears to be against a private attorney, Damon

McDougal. D.E. 1, D.E. 1-1. Section 1983 “provides a remedy for the violation of rights created



‘Plaintiff actually cites 18 U.S.C. § 1983, D.E. 1-1, but the Court interprets this to mean 42 U.S.C
§ 1983. 18 U.S.C. § 1983 does not appear to exist. In addition, Title 18 generally applies to
criminal actions rather than civil actions.
                                                  2
by federal law,” and to state a Section 1983 claim, a plaintiff must show that “(1) a person deprived

him of a federal right; and (2) the person who deprived him of that right acted under color of state

or territorial law.” Groman v. Twp. ofManalapan, 47 F.3d 628, 633 (3d Cir. 1995); see also 42

U.S.C.   § 1983. In other words, a plaintiff must claim that a state or local government employee      —




not aprivate individual   —   violated his federal rights. Here, Plaintiff does not allege such. Instead,

Plaintiff alleges that Damon McDougal, a private attorney, violated his federal rights. D.E. 1.

Therefore, the Court dismisses Plaintiffs Section 1983 claim against Defendant McDougal with

prejudice pursuant to 28 U.S.C.      § l915(e)(2)(B)(ii).
         The Court, however, dismisses Plaintiffs Complaint without prejudice. Plaintiff has thirty

days to amend his Complaint, in accordance with this Opinion & Order.                  In amending his

Complaint, the Court notes that it does not appear likely that the Court will have subject matter

jurisdiction over Plaintiffs suit. Plaintiff, a New Jersey resident, seems to be bringing claims

against Defendant, also a New Jersey resident, for breach of contract and legal malpractice.

Compl. at 1-3. These appear to be state law claims, and diversity jurisdiction under 28 U.S.C.          §
1332 does not appear to exist. Should Plaintiff only assert these claims in his amended complaint,

the Court would likely not have subject matter jurisdiction over the matter.2 However, it appears

that a state court would have jurisdiction over the claims.3 If Plaintiff decides to file this suit in

state court, Plaintiff shall notify this Court within thirty days so that the Court can close this matter




2
  The Court has an independent obligation to establish that it has subject-matter jurisdiction. Morel
v. INS, 144 F.3d 248, 251 (3d Cir. 1998).

 The Court is in no way indicating that such claims have merit. Instead, the Court is merely
addressing a threshold issue the proper court in which to bring such claims.
                                —




                                                     3
without dismissing it with prejudice.4 If, after thirty days, Plaintiff fails to amend his Complaint

or noti& the Court of his intention to file in state court and withdraw his current federal case,

Plaintiff’s Complaint will be dismissed with prejudice.

         For the foregoing reasons, and for good cause shown,

         IT IS on this 2l day of June, 2019,

         ORDERED that Plaintiffs application to proceed in forma pauperis (D.E. 1-3) is

GRANTED; and it is further

         ORDERED that Plaintiffs 42 U.S.C.              § 1983 and 18 U.S.C. § 242 claims against
Defendant McDougal are DISMISSED with prejudice pursuant to 28 U.S.C.                §   1915(e)(2)(B)(ii);

and it is thither

        ORDERED that Plaintiffs Complaint (D.E. 1) is DISMISSED without prejudice

pursuant to 28 U.S.C.   § 1915(e)(2)(B)(ii); and it is thither
        ORDERED that Plaintiff may file an amended complaint within thirty (30) days of receipt

of this Opinion & Order, curing the noted defects; and it is thither

        ORDERED that if Plaintiff instead decides to file this action in state court, Plaintiff shall

inform this Court of such decision within thirty (30) days of receipt of this Opinion & Order; and

it is thither

        ORDERED that if, after thirty (30) days of receipt of this Opinion & Order, Plaintiff fails

to either (a) amend his Complaint, or (b) noti& the Court of his decision to file in state court, this

Complaint will be dismissed with prejudice. In addition, if Plaintiff files an amended complaint

but it is still deficient, this case will be dismissed with prejudice; and it is thither




 A dismissal with prejudice means that Plaintiff will not be able to bring another action against
Defendant for the allegations alleged in Plaintiffs Complaint.
                                                    4
       ORDERED that the Clerk of the Court shall serve this Opinion & Order upon Plaintiff by

regular and certified mail return receipt.



                                                                         /
                                                  John’Michael Vazqu, u;’nJ.




                                             5
